Bichardson, Judge:
The protests enumerated in the schedule of protests annexed hereto and made a part hereof were submitted to the court for decision upon a stipulation which reads:
IT IS HEBEBY STIPULATED AND AGBEED by and between counsel for the respective parties hereto, subject to the approval of the Court, as follows:
1. That the merchandise represented by the items marked “L” and initialed BN by Bud Nakamura on the invoices accompanying the entries covered by the protests enumerated in the attached schedule, assessed with duty at 12% ad valorem under Item 692.55 or at any other rate or rates under any other provision of the Tariff Schedules of the United States, and claimed properly dutiable at only 8.5% ad valorem under Item 683.65 of said Schedules, as amended by the Tariff Schedules Technical Amendments Act, P.L. 89-241, consists of electric lighting equipment designed for motor vehicles, and parts thereof.
2. That the merchandise represented by the items marked “E” and initialed BN by Bud Nakamura on the invoices accompanying the entries covered by the protests enumerated in the attached schedule, assessed with duty at 12% ad valorem under Item 692.55 or at any other rate or rates under any other provision of the Tariff Schedules *444the United States, and claimed properly dutiable at only 8.5% ad valorem under Item 727.06 of said Schedules, as amended by the Tariff Schedules Technical Amendments Act, P.L. 89-241, consists of motorcycle seats and other furniture designed for motor-vehicle use, and parts thereof.
3. That these protests may be deemed submitted on this stipulation and the record thus made.
Accepting this stipulation as evidence of the facts, we hold that the claims in the protests that the items of merchandise marked “L” and initialed BN by Bud Nakamura on the invoices accompanying the entries covered thereby are dutiable under the provisions of item 683.65 of the Tariff Schedules of the United States, as amended by Public Law 89-241, at the rate of 8.5 per centum ad valorem and that the items of merchandise marked “F” and initialed BN by Bud Naka-mura on the invoices accompanying the entries covered thereby are dutiable under the provisions of item 727.06 of said tariff schedules at the rate of 8.5 per centum ad valorem are sustained. As to all other claims and merchandise the protests are overruled.
Judgment will be entered accordingly.